UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-2399


CAROLINA FIRST BANK,

                Plaintiff - Appellee,

          v.

CHARLES STAMBAUGH; CAMILLA STAMBAUGH,

                Defendants - Appellants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cv-00174-MR-DLH)


Submitted:   June 12, 2012                   Decided:   June 14, 2012


Before WILKINSON and    THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles   L.    Stambaugh,   STAMBAUGH   &    ASSOCIATES, P.A.,
Jacksonville, Florida, for Appellants. Lance P. Martin, WARD &
SMITH, PA, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles     and   Camilla    Stambaugh         appeal    the   district

court’s    order   denying    their     motion   for   summary        judgment   and

granting the Appellee’s motion for summary judgment.                        We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm the judgment of the district court.                       Carolina First

Bank v. Stambaugh, No. 1:10-cv-00174-MR-DLH (W.D.N.C. Dec. 14,

2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented      in    the    materials

before    the   court   and   argument       would   not    aid     the   decisional

process.

                                                                            AFFIRMED




                                         2